MOTION TO DISMISS
Comes now Appellant, Grace Yellowhair, by and through her counsel, and moves this Court to dismiss the above-entitled action. As grounds for this motion, Appellant, voluntarily, states she is no longer interested in the proceedings and that she does not want to pursue any further.
That counsel for Appellant has contacted Lawrence Long, counsel for Appellee, and informed him of the dismissal and he has concurred with this motion.
WHEREFORE, Appellant prays that this Court dismiss the above-entitled action.
Respectfully submitted this 27th day of September, 1982.
So Ordered.